Citation Nr: 1737387	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  07-24 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee.

4.  Entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction.

5.  Entitlement to special monthly compensation (SMC) for aid and attendance.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the period prior to December 22, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002, November 2005, March 2009, April 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, a May 2016 rating decision from the VA RO in Waco, Texas and a November 2016 rating decision from the VA RO in San Juan, Puerto Rico.

The Board notes that the Veteran requested a travel Board hearing in connection with the current claims.  The Veteran subsequently withdrew his request for a travel Board hearing in February 2012.

In October 2012, the Board remanded these issues for additional development.

In the November 2013 rating decision, the Atlanta RO granted entitlement to an earlier effective date for service connection of bladder dysfunction and accordingly assigned a 40 percent evaluation effective August 27, 2008 and continued a 60 percent evaluation, effective  December 22, 2009. 

In the May 2016 rating decision, the Waco RO granted entitlement to a TDIU, effective December 22, 2009.

In the November 2016 rating decision, the Puerto Rico RO denied entitlement to SMC for aid and attendance.

The issues of entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction, entitlement to SMC for aid and attendance and entitlement to a TDIU for the period prior to December 22, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's intervertebral disc syndrome with degenerative arthritis is not manifested by ankylosis.

2.  The Veteran's bilateral knee disability is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for intervertebral disc syndrome with degenerative arthritis have not been met.  38 U.S.C.A. §§1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for an initial rating in excess of 10 percent the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2016).

3.  The criteria for an initial rating in excess of 10 percent the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in August 2008 and March 2010 letters. 

After issuance of the August 2008 and March 2010 letters, and opportunity for the Veteran to respond, the May 2016 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of July 2005, May 2007, August 2008, August 2009, May 2010, July 2011 and April 2016 VA examinations.  Additionally, per the October 2012 Board remand instructions, the RO obtained VA medical records pertaining to the Veteran that were dated since March 2011.  

In light of the above, the Board also finds that the RO substantially complied with the October 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of lumbar spine and bilateral knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.


I.  Lumbar Spine Disability

Notably, a September 2009 rating decision determined that a retroactive increased evaluation of 60 percent for a lumbar spine disability was warranted effective January 9, 2001 to include the prior separate evaluations for radiculopathy of both legs.  In making this determination, the RO found that an increased rating claim was received on September 11, 2001 and that the Veteran's claim for an increased rating for a back disability was under appeal from the September 11, 2001 claim.

As a result the Veteran is currently service-connected for a lumbar spine disability at a 60 percent disability rating, effective September 11, 2001 under the former Diagnostic Codes 5021-5293.

Since the Veteran filed his original claim for an increased rating in September 2001, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  

The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were again amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016)).

The SSOC issued in September 2009 notified the Veteran of the old and new rating criteria for rating low back disorders.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The former provisions of Diagnostic Code 5293, in effect before September 23, 2002, provided criteria for evaluating intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the revised provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 1. 

When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 2.

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

There are separate rating criteria for evaluating intervertebral disc syndrome under the new rating criteria, effective September 26, 2003.  These were unchanged from the 2002 criteria except that the diagnostic code number changed. 

The old rating criteria did not define normal ranges of motion.  The new criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Because the rating criteria changed during the pendency of the veteran's appeal, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. "[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If the veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions. 

Factual Background and Analysis

The Veteran underwent a VA examination in May 2007.  The Veteran reported symptoms of stiffness of his lower back, weak pain in his lower back and weakness down both of his legs.  He had constant sharp and sticking pain.  The pain could be elicited by physical activity and relieved by rest.  At the time of pain, he could function with medication.  He related having incapacitating episodes 3 times a month which lasted for 2 days.  Over the past year, he had a total of 8 incidents of incapacitation for a total of 25 days.  The examiner noted that the functional impairment was being unable to lift, bend or stand for long periods of time.  On examination, his gait and posture were within normal limits.  There was no evidence of radiating pain on movement.  There was no ankylosis of the lumbar spine.  Flexion was from 0 to 80 degrees.  Extension was from 0 to 20 degrees.  Right and left lateral rotation and lateral flexion were from 0 to 30 degrees.  The joint function of the spine was additionally limited after repetitive use due to pain, fatigue, weakness and lack of endurance.  However, they additionally limited the joint function by 0 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent root impairment.  Sensory examination was normal.

The Veteran underwent a VA examination in August 2008.  The Veteran reported experiencing constant back pain that was a 10/10 on the pain scale.  The pain was elicited by physical activity and relieved by Flexeril.  At the time of pain, he required bed rest.  Over the past 12 months, the Veteran reported an incapacitating episode in January which lasted 15 days, an episode in March which lasted 15 days, an episode in April which lasted 11 days and an episode in May which lasted 19 days.  On examination, his posture was normal but he was unable to walk without support and required a walker.  There was no ankylosis of the lumbar spine.  Flexion was from 0 to 20 degrees. Extension was from 0 to 5 degrees.  Right and left lateral rotation and lateral flexion were from 0 to 5 degrees.  The joint function of the spine was additionally limited after repetitive use due to pain, fatigue, weakness and lack of endurance.  However, they additionally limited the joint function by 0 degrees.  There were no lumbosacral sensory deficits.  There were signs of intervertebral disc syndrome.  The diagnosis was degenerative arthritis of the lumbar spine and intervertebral disc syndrome involving the bilateral sciatic nerve with complications of bladder and bowel dysfunction and erectile dysfunction.  The effect of the condition on the Veteran's daily activity was limited exercise and ambulatory capacity due to his lumbar condition.

The Veteran underwent a VA examination in August 2009.  The Veteran reported that he could walk 10 feet in 10 minutes.  He had stiffness, spasm, decreased motion, parathesia and numbness.  The pain level was severe and was exacerbated by physical activity.  It was relieved by rest and Flexeril.  At the time of pain he could sometimes function with medications.  During flare-ups, he experienced functional impairment described as falls, weakness in the legs and limitation of motion in his spine.  Over the past 12 months, he was incapacitated for 21 days in June and for 22 days in July.  On examination, his posture and gait were normal and he did not require any assistive devices for ambulation.  There was no atrophy and no ankylosis of the lumbar spine.  There was evidence of radiating pain on movement described as all movements.  Flexion was from 0 to 15 degrees.  Extension was from 0 to 10 degrees.  Right and left lateral flexion was from 0 to 14 degrees.  Right and left lateral rotation was from 0 to 15 degrees.  The joint function of the spine was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and pain.  His lumbar spine sensory was impaired as the sciatic nerve and deep peroneal nerves were impacted.  The effect of the condition on the Veteran's usual occupation and daily activities was falls, weakness in his legs and spinal limitation of motion with prolonged standing.  

The Veteran underwent a VA examination in May 2010.  He reported limitation in walking as he could walk only 120 feet due to his back disability.  He also reported symptoms of stiffness, fatigue, decreased motion, spasms and numbness.  He also had severe pain which was exacerbated by physical activity.  The pain was relieved by rest and muscle relaxer.  At the time of pain he could barely function as medication made him sleepy.  During the flare-ups he experienced functional impairment which was described as dizziness and needing assistance with walking as well as limitation of motion of the joint which was described as very limited motion.  He could not bend well or stretch.  He reported that his condition in the past 12 months had not resulted in any incapacitation.  On examination his posture was normal and he walked with an antalgic gait.  For ambulation he required braces for his knees, a cane and a walker.  There was no atrophy and no ankylosis of the lumbar spine.  Flexion was from 0 to 10 degrees.  Extension was from 0 to 30 degrees.  Right and left lateral flexion was from 0 to 15 degrees.  Right and left lateral rotation was from 0 to 10 degrees.  There was no additional limitation of motion after repetitive use.  The lumbar sensory function was impaired as there was an abnormal sensory examination.

The Veteran underwent a VA examination in July 2011.  The Veteran reported that he had limitation in walking due to his spine condition as he could only walk 1200 yards.  He reported experiencing stiffness, spasms, decreased motion and numbness. He also had severe pain which was exacerbated by physical activity.  It was relieved by rest and medication.  At the time of pain, he could function with medication.  During flare-ups, he described pain and weakness and limitation of motion of the joint where he could not bend his back or knees.  He had not had any incapacitating episodes in the past 12 months.  On examination, his posture was normal and he walked with a normal gait.  His walking was steady.  He had no difficulty with weight bearing, balancing or with ambulation.  For ambulation, he required a brace on his back with a cane.  The condition did not cause muscle atrophy.  Flexion was from 0 to 35 degrees.  Extension was from 0 to 25 degrees.  Right and left lateral flexion and rotation was from 0 to 30 degrees.  There was no additional limitation of motion after repetitive use.  There was no ankylosis of the thoracolumbar spine.  The examiner noted that the Veteran was able to self-feed, fasten clothing, shave, use a toilet, bathe and dress.  The lumbar sensory function was impaired as there was an abnormal sensory examination.

The Veteran underwent a VA examination in April 2016.  The Veteran reported flare-ups of low back pain where he had to "just lie down".  He could not lift more than 15 pounds and could not stand for longer than an hour at a time.  Flexion was from 0 to 90 degrees.  Extension was from 0 to 25 degrees.  Right and left lateral flexion and rotation was from 0 to 30 degrees.  There was no additional limitation of motion after repetitive use.  The abnormal range of motion did not contribute to functional loss.  Pain was noted on examination but did not result in functional loss.  The examiner was unable to say without resorting to speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time as it was not observed.  The examination was not conducted during a flare-up.  There was no muscle atrophy and no radiculopathy as the sensory examination was normal.  There was no ankylosis of the spine.  The Veteran regularly used a cane.  

The Board finds that the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis.

As detailed above, in order to warrant a rating in excess of 60 percent the Veteran's service-connected low back disability under either the old or current rating criteria for evaluation of injuries to the spine, to include the criteria for evaluation of intervertebral disc syndrome, the disability must be productive of ankylosis of the entire spine.  

The evidence documents the Veteran's complaints and treatment for low back pain, including complaints of reduced motion, radiating pain to the lower extremities, and/or numbness and paresthesias.  However, none of these medical records includes any diagnosis of ankylosis nor do any of these records document an inability to move the low back.  The clinical records are devoid of any evidence of ankylosis of the spine. 

Significantly, VA examinations in July 2005, May 2007, August 2008, August 2009, May 2010, July 2011 and April 2016 did not result in any findings of ankylosis. 

As the Veteran has a current 60 percent disability rating for his lumbar spine disability, he is in receipt of the highest rating available under Diagnostic Code 5293 of the old criteria.  As such, the Board has considered whether a higher rating would be warranted under any of the other old or new rating criteria.  In that regard, a 100 percent rating is available under the old Diagnostic Codes 5285 and 5286 as well as the new General Rating Formula for Diseases and Injuries of the Spine based on residuals of a vertebra fracture with cord involvement, bedridden or requiring long leg braces (Diagnostic Code 5285), complete ankylosis at an unfavorable angle with marked deformity and involvement of major joints or without other joint involvement (Diagnostic Code 5286) or unfavorable ankylosis of the entire spine (new criteria). 

As to the granting of a 100 percent rating under the new General Rating Formula for Diseases and Injuries of the Spine, the medical evidence simply does not indicate that the Veteran's spine is ankylosed.  The medical evidence of record consistently demonstrates that the Veteran is able to move his spine.  Even when pain on use or during flares is considered, motion of the spine was possible.  Without evidence of ankylosis of the entire spine, the Veteran's 60 percent evaluation is the maximum allowed evaluation under any of the applicable diagnostic criteria for evaluation of limitation of motion.  As there is no evidence of ankylosis, an evaluation in excess of 60 percent for limitation of motion is not warranted. 

The Board also notes that Diagnostic Code 5285 provides the rating criteria used to evaluate disabilities involving residuals of a fractured vertebra and specifically provides that residuals of a fractured vertebra with cord involvement would warrant a 100 percent rating if the Veteran was bedridden or required long leg braces.  38 C.F.R. § 4.71a (2002).

However, there is no evidence of record that suggests a vertebral fracture at any time. Accordingly, there is no basis to consider the Veteran for a higher rating under Diagnostic Code 5285.

The Board has considered whether separate ratings would be warranted under either the old (Diagnostic Code 5292) or new Diagnostic Codes (Diagnostic Code s 5235 - 5242) based on limitation of motion.  Diagnostic Code 5293, however, specifically contemplates painful motion, as evidenced by discussion of pain and muscle spasm. As such, a separate rating under the Diagnostic Codes for limitation of motion would constitute impermissible pyramiding.

Further, there is no evidence to support a higher disability rating for the residuals, lumbar spine disability based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board accepts that the Veteran has experienced functional impairment and pain.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion (or total lack thereof, as evidenced by ankylosis) nor the functional equivalent of symptomatology required to warrant the next higher evaluation.  Moreover, as noted in VAOPGCPREC 36-97, and Johnston v. Brown, 10 Vet. App. 80, 84-85   (1997), the Veteran's 60 percent rating represents the maximum rating available for his spinal disability that contemplates a loss of motion aside from ankylosis.  Accordingly, consideration for additional disability under the above regulations is not required.

The Board additionally notes that the rating criteria for evaluation of diseases and injuries of the spine allow for the grant of separate ratings based on any associated objective neurologic abnormalities.  The Veteran is currently service-connected for bowel dysfunction, bladder dysfunction, and erectile dysfunction associated with his service-connected lumbar spine disability.  Aside from a claim for an earlier effective date of the 60 percent disability rating for bladder dysfunction which is being remanded below, the Veteran has not disagreed with these evaluations.  Accordingly these issues are not currently before the Board.

The Board also notes that the record demonstrates that the Veteran has experienced other neurological impairment associated with his service-connected lumbar spine disability.  Notably, VA examinations in August 2009, May 2010, and July 2011 indicated that the Veteran's lumbar spine sensory function was impaired as he had abnormal sensory examinations.

As a result, in a March 2009 rating decision, the RO granted a separate 10 percent evaluation for radiculopathy of the left lower leg and a separate 10 percent evaluation for radiculopathy of the right lower leg, both effective May 28, 2008.  These separate 10 percent evaluations were granted under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve of the lower extremity.

In a September 2009 rating, the RO increased the Veteran's evaluation for his service-connected lumbar spine disability from a 40 percent to a 60 percent evaluation, effective January 9, 2001 based on the Veteran's radiculopathy of both legs which were considered as symptoms of the intervertebral disc syndrome under Diagnostic Code 5293 which considers neurological impairment.  As a result, the Veteran's separate 10 percent evaluations for radiculopathy of the left and right lower extremities were discontinued for the more favorable 60 percent evaluation which again accounted for the radicular symptoms.  As the Veteran was granted a 60 percent rating under Diagnostic Code 5293, assigning separate ratings for neuropathy of the left and right lower extremities would violate the rule against pyramiding as again, the 60 percent rating under Diagnostic Code 5293 contemplates neurological impairment.

As noted above, under the revised provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The record demonstrates that the Veteran experienced episodes of incapacitation and prescribed bedrest.  Notably, while more recent VA examinations indicated that there were no incapacitating episodes, the August 2008 VA examination noted that the Veteran had 60 days of incapacitation over the past 12 months which warrants a 60 percent evaluation for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

However while the Veteran would warrant a 60 percent evaluation based on incapacitating episodes, it is also not permissible to rate the Veteran's disability under Diagnostic Code 5423 based on incapacitating episodes and assign separate disability ratings for his radiculopathy without violating the anti-pyramiding provision set forth in 38 C.F.R. § 4.14.  Accordingly, were the Board to assign a 60 percent rating based upon incapacitating episodes, separate ratings for radiculopathy would not be permitted.  See 67 Fed. Reg. 54,345, 54,348  (August 22, 2002).

As a result, regardless of whether the Veteran's IVDS is more accurately described by the 60 percent rating criteria under either version of Diagnostic Code 5293 or Diagnostic Code 5243, separate evaluations for radiculopathy under Diagnostic Code 8520 would be precluded.

Regarding potential separate evaluations of his chronic orthopedic and neurologic manifestations, the Board notes that under Diagnostic Code 5243 and the interim Diagnostic Code 5293 (effective from September 2002 to September 2003) a 40 percent evaluation is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85   (1997).  In the instant case, the criteria for an evaluation for orthopedic factors greater than 40 percent, are not met or more nearly approximated.  As noted above, neither the clinical nor the lay evidence shows that the Veteran's low back disability is manifested by ankylosis (i.e., in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension).  Indeed, as discussed above, the Veteran has consistently demonstrated an active, albeit limited, range of motion of the spine.  

Regarding the Veteran's neurologic manifestations, no more than separate 10 percent evaluations would be warranted for the left and right lower extremities.  As noted above, a March 2009 rating decision granted a separate 10 percent evaluation for radiculopathy of the left lower leg and a separate 10 percent evaluation for radiculopathy of the right lower leg under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve of the lower extremity.

Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this instance, there is no evidence that the Veteran's neurologic symptoms would warrant findings of moderate incomplete paralysis of the sciatic nerve of the lower extremity.  Again, while the VA examinations in August 2009, May 2010, and July 2011 found that the Veteran's lumbar spine sensory function was impaired as he had abnormal sensory examinations, the symptoms do not reflect incomplete paralysis of the sciatic nerve of the lower extremity that is more than mild.  Notably, the April 2016 VA examiner also specifically determined that the Veteran did not have any radicular pain or any other signs or symptoms of radiculopathy as muscle strength, reflexes and sensory examinations were all normal.  
 
Accordingly, combining the maximum 40 percent evaluation for orthopedic factors with separate 10 percent evaluations for his neurological symptoms would result in a less favorable overall evaluation than the current 60 percent disability rating.

The Board notes that even if the Veteran was found to have moderate incomplete paralysis which would warrant separate 20 percent evaluations for his lower extremities, comparing the current 60 percent disability rating with the combined total rating of 40 percent for limitation of motion and the two 20 percent ratings for neurological impairment under 4.25, plus the bilateral factor would not result in more than a 60 percent rating.

The Board thus concludes that the Veteran's current 60 percent disability rating is the most favorable rating to the Veteran.  However, a rating in excess of 60 percent for his service-connected lumbar spine disability is not warranted.


II.  Bilateral Knees

In a November 2005 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative joint disease of the right and left knees at initial 10 percent disability ratings under Diagnostic Code 5010, effective September 20, 2001.

A July 2006 rating decision granted an earlier effective date of September 11, 2001 for the Veteran's initial 10 percent disability ratings for his service-connected bilateral knee disabilities.

Notably, October 2012, the Board denied entitlement to an earlier effective date than September 11, 2001 for the Veteran's initial 10 percent disability rating for his service-connected left knee disability and granted an earlier effective date of July 15, 1996 for his service-connected right knee disability.

The Veteran's right and left knee disabilities are currently rated as 10 percent disabling under Diagnostic Code 5010-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2016). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in April 1998.  The examiner noted that extension in both legs was from 0 to 90 degrees without pain.    

The Veteran underwent a VA examination in July 2005.  The left knee had flexion from 0 to 100 degrees with pain throughout the motion.  It was stable to varus and valgus stress from 0 to 30 degrees and had a negative Lachmans and negative posterior drawer.  The right knee had flexion from 0 to 110 degrees with pain throughout the motion.  It was stable to varus and valgus stress from 0 to 30 degrees and had a negative Lachmans and negative posterior drawer.  There was a negative McMurray's for both legs.  He did not use a cane or crutch for ambulation but had an antalgic gait/limp which appeared to be favoring the left leg.  His neurologic examination was normal and his predominant pain was located in the patellofemoral regions of both knees with additional pain in the medial joint of the left knee.  X-rays demonstrated mild degenerative joint disease of both knees with the left being worse than the right.  The examiner noted that the Veteran had pain in his knees all the time during the day and sometime it woke him up at night.  He only worked 7 days a week during a month due to his knee pain which he says radiates up and down his legs.  He did not use an assistive device for ambulation but did have a limp.  His knees "clearly bothered him on his usual occupation" as any bending, crawling, climbing, squatting, lifting, pushing or pulling were very difficult due to the pain in his knees.  Routine daily activities were difficult to perform.  Both knees were painful on motion and with repetitive use, there was a decrease of 50 percent in range of motion of both knees with increased pain, fatigue and weakness.  There was no incoordination.  Flare-ups followed the same pattern with pain being the worst functional problem.  There was no instability of either knee.  

The Veteran underwent a VA examination in May 2010.  The Veteran reported weakness, stiffness, swelling, lack of endurance, locking, deformity, tenderness and pain.  He indicated that he did not experience heat, redness, giving way, fatigability, drainage, effusion, subluxation or dislocation.  He reported flare-ups up to 4 times a day that lasted 1 to 2 hours.  The flare-ups were precipitated by physical activity and alleviated with rest.  During flare-ups he reported that he was unable to walk or stand with limitation of motion which was described as being unable to extend his legs when they swell.  He reported difficulty with standing/walking.  He used a stroller and bilateral knee braces.  He also described symptoms of swelling and tingling down his legs.  His treatment was muscle pain and relaxers.  On examination, his posture was normal and he walked with an antalgic gait due to his knee pain.  He had difficulty with weight bearing and was unsteady.  There was difficulty with ambulation with his lower extremities unsteady.  For ambulation, he required a brace, a cane and a walker.  The right and left knees showed tenderness and guarding of movement.  There was no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  There was no subluxation.  There was crepitus but no genu recurvatum or locking pain.  There was no ankylosis of either knee.  Flexion of the right knee was from 0 to 20 degrees.  Extension of the right knee was from 0 to 60 degrees.  There was no additional degree of limitation of motion on repetitive use.  Flexion of the left knee was from 0 to 35 degrees.  Extension of the right knee was from 0 to 55 degrees.  There was no additional degree of limitation of motion on repetitive use.  He was unable to perform the stability test of either knee due to guarding.  

The Veteran underwent a VA examination in July 2011.   The Veteran reported weakness, stiffness, swelling, lack of endurance, locking, giving way, tenderness and pain.  He indicated that he did not experience heat, redness, fatigability, drainage, effusion, subluxation or dislocation.  He reported experiencing these symptoms of flare-ups up to 5 times a day which last 2 hours.  The flare-ups were precipitated by physical activity and alleviated with rest.  During flare-ups he had difficulty walking and limitation of motion of the joint which was described as trouble extending his legs or knees.  He reported difficulty with walking and standing and used a cane at times.  On examination, his posture and gait were normal.  His walk was normal and his walking was steady.  He had no difficulty with weight bearing, balancing or with ambulation.  He required a brace on the back and a cane for ambulation.  On both knees there was weakness, tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat deformity, malalignment or drainage.  There was no subluxation.  There was no locking pain, genu recurvatum or crepitus.  There was no ankylosis.  Flexion of both the right and left knee was from 0 to 110 degrees.  Extension of both the right and left knees was 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  Stability testing for both the left and right knee was normal.  The diagnosis was degenerative joint disease of the left and right knee.

The Veteran underwent a VA examination in April 2016.  The Veteran reported flare-ups where his knees would swell which made it difficult to walk, bend or extend his legs.  He also reported sometimes falling as his knees gave way.  He reported that he could not run, could not knee or squat and had difficulty walking at times.  Right knee flexion was from 0 to 140 degrees and extension was from 140 to 0 degrees as there was no abnormal motion.  Left knee flexion was from 0 to 130 degrees and extension was 0 degrees.  Repetitive use testing was able to be performed and there was no additional functional loss or range of motion after repetitive use.  No pain was noted on the examination and there was no pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and there was no crepitus.  The examiner was unable to say without resorting to speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time as it was not observed.  Regarding flare-ups, the examiner noted that the Veteran's subjective description of limitations exceeded the objective findings on the examination.  Muscle strength testing was 4/5 which was not due to the Veteran's claimed condition, but rather to his poor effort.  He did not have atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  Stability testing was normal.  The Veteran constantly used a brace and regularly used a cane.  His gait was narrow and based and normal on observation.  He had documented mild degenerative joint disease.  There was no available explanation for his reported symptoms of "give-way" or an explanation for why he may be falling based on the condition of his knees.  There was no crepitus and no instability was identified.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 10 percent are not warranted for the Veteran's right and left knee disabilities.

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his left or right knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

Notably, on VA examination in May 2010, flexion of the right knee was from 0 to 20 degrees and flexion of the left knee was from 0 to 35 degrees.  

These range of motion readings demonstrate significant range of motion limitations in both the left and right knees and reflect a limitation of motion in the right knee that would warrant an initial 20 percent evaluation.  However, the range of motion readings from the May 2010 VA examination are markedly different from the other VA examinations which were conducted both before and after the May 2010 VA examination.

On VA examination in July 2005, the left knee had flexion from 0 to 100 degrees and the right knee had flexion from 0 to 110 degrees.  

Significantly, a VA examination a little more than a year after the May 2010 VA examination in July 2011 reflected substantially greater ranges of motion as flexion of both the right and left knee was from 0 to 110 degrees and extension of both the right and left knees was 0 degrees.  Additionally, a more recent VA examination in April 2016 reflected that the Veteran's right knee flexion was from 0 to 140 degrees and his left knee flexion was from 0 to 130 degrees.  Extension for both knees was 0 degrees.  

In this regard, the Board finds probative the July 2005, July 2011 and April 2016 VA examiners' assessments that the Veteran demonstrated forward flexion measurements which warrant the current 10 percent disability ratings.  As noted above, the range of motion findings conducted during the May 2010 VA examination were not consistent with the findings of the July 2011 VA examination which was conducted a little more than a year after, nor were they consistent with the subsequent April 2016 VA examination.  Additionally, the Board notes that the April 2016 VA examiner also specifically indicated that the Veteran's subjective description of limitations exceeded the objective findings on the examination.  

Further, there is no evidence to support a higher disability rating for the right and left knees based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board notes that the Veteran has stated pain varied in intensity during flare-ups.  To the degree that he has reported his knees feeling like they would give way, lock up, instability, pain, stiffness, incoordination, and weakness, the Board notes that on examination, aside from the anomalous May 2010 VA examination,  the Veteran's most limited flexion of motion was the July 2005 VA examination which revealed flexion of the left knee had flexion from 0 to 100 degrees with pain throughout the motion and flexion of the right knee from 0 to 110 degrees with pain throughout the motion.  The July 2005 VA examiner indicated that both knees were painful on motion and with repetitive use and that there was a decrease of 50 percent in range of motion of both knees with increased pain, fatigue and weakness.  However, even considering these functional limitations of a decrease of 50 percent in range of motion, the adjusted range of motions do not equate to higher initial ratings of 20 percent under Diagnostic Code 5260.

Additionally, there was no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Again, the April 2016 VA examiner also specifically found that regarding flare-ups, the Veteran's subjective description of limitations exceeded the objective findings on the examination.   Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his left and right knee disabilities would still more closely approximate no more than initial 10 percent evaluations due to his painful motion.  

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Additionally, there is no showing of instability.  Despite the Veteran's complaints of instability, locking and giving way, all of the VA examination reports showed no instability, even upon specific instability testing.  As noted above, the April 2016 VA examiner specifically noted that there was no available explanation for the Veteran's reported symptoms of "give-way" or an explanation for why he may be falling based on the condition of his knees as there was no crepitus and no instability was identified.

As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The Board notes that the Veteran underwent a meniscectomy of his left knee in 2004 and has since reported locking and pain.

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a.  

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2016).

The Board finds that a separate or higher initial rating is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran underwent a meniscectomy and reported locking and pain, treatment records and VA examinations demonstrate no effusion.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant an initial 20 percent evaluation under Diagnostic Code 5258.

Additionally, as the Veteran has already been awarded a 10 rating in each knee based, in part, on pain and limitation of motion, separate disability ratings under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, separate ratings under these codes would again violate 4.14. 

As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for bilateral degenerative joint disease of the knees, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis is denied.

Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Notably, in October 2012, the issue of entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction was remanded in order to reissue the Veteran a statement of the case (SOC).  The Board noted that a March 2012 SOC for this issue was returned as undeliverable and that the address noted on the letter differed from that indicated in a February 2012 change of address screen printout.  As such, it was unclear whether the Veteran received the SOC and Board had no discretion and was obliged to remand this issue to the RO for the reissuance of the SOC.

As noted above, in a November 2013 rating decision, the Atlanta RO granted entitlement to an earlier effective date for service connection of bladder dysfunction and accordingly assigned a 40 percent evaluation effective August 27, 2008 and continued a 60 percent evaluation, effective  December 22, 2009. 

In November 2013, the Atlanta RO issued an SOC regarding the issue of entitlement to a rating in excess of 60 percent for bladder dysfunction.  However, despite the Board's October 2012 instructions, the RO did not specifically issue an SOC which addressed entitlement to an earlier effective date for a 60 percent evaluation prior to December 22, 2009.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board notes that in a January 2014 correspondence, the Veteran indicated that there was clear and unmistakable error (CUE) in the July 2010 rating decision that increased the Veteran's disability rating for bladder dysfunction from 40 to 60 percent disabling, effective December 22, 2009.  

As a result, the Board also notes that an SOC has not been issued which addresses the Veteran's allegation of CUE in the prior July 2010 rating decision.  Therefore, the claim must be again remanded for the issuance of an SOC which also addresses the CUE aspect of the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Additionally, as noted above, in the November 2016 rating decision, the Puerto Rico RO denied entitlement to SMC for aid and attendance.

In February 2017, the Veteran filed the appropriate notice of disagreement (NOD) form as to the November 2016 rating decision and he should be granted aid and attendance based on his disabilities.

While the Veteran expressed disagreement with the November 2016 rating decision, it appears that no subsequent statements of the case were ever issued.  

Accordingly, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an earlier effective date for a 60 percent evaluation prior to December 22, 2009 to include based on CUE in a July 2010 rating decision and entitlement to SMC for aid and attendance remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

The Board also notes that in a May 2016 rating decision, the Waco RO granted entitlement to a TDIU, effective December 22, 2009.  However, the Veteran specifically indicated the he feels that he is entitled to an earlier effective date for the grant of a TDIU.

The Board notes that further development and adjudication of the Veteran's claim for entitlement to an earlier effective date for a 60 percent evaluation prior to December 22, 2009 to include based on CUE in a July 2010 rating decision may provide evidence in support of his claim for an earlier effective date for his TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an earlier effective date for a 60 percent evaluation prior to December 22, 2009 to include based on CUE in a July 2010 rating decision and entitlement to SMC for aid and attendance, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


